Case 4:19-cv-00226 Document 22 Filed on 05/06/19 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

Motion and Order for Admission Pro Hac Vice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Division Houston Case Number 4:19-CV-00226
RUSSELL et al
versus Un
orn “Ulery Steg o
HARRIS COUNTY, TEXAS et al 'Strigg “Obert
Fi £ D oF ion
May :
26 2046
Lawyer’s Name Mimi Marziani Davig Brag
Firm Texas Civil Rights Project ley, Clerg of
Street 1405 Montopolis Drive Our
City & Zip Cade Austin, TX 78741
Telephone & Email 312-474-5073 ..
Licensed: State & Number Mimi@texascivilrightsproject.org
Federal Bar & Number TX Bar No. 24091906/Admitted in the Western District of TX
Name of party applicant seeks to RUSSELL et al
appear for:

 

Has applicant been sanctioned by any bar association or court? Yes

No

On a separate sheet for each sanction, please supply the full particulars.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| r L
The state bar reports that the applicant’s status is: 1 fe-
Dated: Clerk’s signature 4) ba
NX
Order . . . :
This lawyer is admitted pro hac vice.
Dated:

 

United States District Judge
